Opinion by
Judge Kramer,
This case is before us for a second time following our remand to the Court of Common Pleas of Butler County. The facts involved are adequately set forth in our prior *636opinion1 and need not be repeated here. We remanded so that the lower court could make the findings of fact necessary to determine the legal residence of Robert C. Goetz and, in accordance with that determination, decide if Goetz is in compliance with the Borough of Zelienople’s employe residence requirement.
The lower court found that, during the period of time in question, Goetz’s legal residence was in Jackson Township rather than in the Borough, and that Goetz’s residence in the Borough was a “bad faith attempt to comply with the residency requirement.” The court, therefore, reversed the adjudication of the Zelienople Police Civil Service Commission and affirmed the Borough’s discharge of Goetz.
The facts in this case are almost identical to those involved in McCarthy v. Philadelphia Civil Service Commission, 19 Pa. Commonwealth Ct. 383, 339 A.2d 634 (1975). Goetz apparently recognizes that our holding in McCarthy is controlling here, and his sole argument in this appeal is that the facts found by the lower court are not supported by substantial evidence. According to Goetz, there is no evidence in the record to support the lower court’s finding that Goetz’s legal residence, or residence most closely akin to domicile, changed from the Borough to Jackson Township. We do not agree. The lower court’s findings are supported by substantial evidence and, therefore, we affirm.

. Bee Goetz v. Borough of Zelienople, 14 Pa. Commonwealth Ct. 639, 324 A.2d 808 (1974).